Case 2:19-cv-04659-AB-AS Document 45 Filed 05/11/20 Page 1 of 15 Page ID #:907




 1    Becca J. Wahlquist, Bar No. 215948
      bwahlquist@swlaw.com
 2    Patricia Brum, Bar No. 296629
 3    pbrum@swlaw.com
      SNELL & WILMER LLP
 4    350 South Grand Avenue, Suite 3100
      Los Angeles, California 90071
 5    Telephone: 213.929.2500
      Facsimile: 213.929.2525
 6
      Attorneys for Defendant
 7    AmeriSave Mortgage Corporation
 8    Todd M. Friedman (SBN 216752)
 9
      Adrian R. Bacon (SBN 280332)
      LAW OFFICES OF TODD M.
10    FRIEDMAN, P.C.
      21550 Oxnard Street, Suite 780
11    Woodland Hills, CA 91367
      Phone: 877-206-4741
12    Fax: 866-633-0228
      tfriedman@toddflaw.com
13    abacon@toddflaw.com
14    Attorneys for Plaintiff
15
                                UNITED STATES DISTRICT COURT
16
                            CENTRAL DISTRICT OF CALIFORNIA
17
                                               Case No. 2:19-cv-04659-AB (ASx)
18

19
     Terry Fabricant, individually and on
     behalf of all others similarly situated
                                               PROTECTIVE ORDER
20
     Plaintiff,
21
     v.
22
     AmeriSave Mortgage Corporation, and
23   DOES 1 through 10, inclusive, and
     each of them
24
                       Defendants.
25

26

27

28
                                                                  PROTECTIVE ORDER
                                                          CASE NO.: 2:19-cv-04659-AB-AS
Case 2:19-cv-04659-AB-AS Document 45 Filed 05/11/20 Page 2 of 15 Page ID #:908




 1         IT IS HEREBY STIPULATED AND AGREED by and between counsel for
 2   the Defendant AmeriSave Mortgage Corporation (“AmeriSave”) and for Plaintiff
 3   Terry Fabricant (“Plaintiff”), individually and on behalf of all others similarly
 4   situated, that the terms and conditions of this Stipulated Protective Order shall be
 5   entered as follows:
 6   1.    INTRODUCTION
 7         This is a putative class action suit for violation of the Telephone Consumer
 8   Protection Act (“TCPA”). Following mediation with the Hon. George King (ret.),
 9   the parties have reached a class-wide settlement, which is pending before this Court
10   for approval. During settlement negotiations, AmeriSave provided Plaintiff with
11   documents containing confidential, proprietary and/or private information pursuant
12   to Fed. R. Evid. 408, and the parties’ agreement to be bound as well by any
13   protective order entered in this case. Now, additional production of documents
14   containing confidential, proprietary and/or private information will be made during
15   the class settlement process, including the provision of class members’ information
16   to the Claims Administrator. Therefore, the parties submit this Stipulated Protective
17   Order to extend the confidentiality of the documents disclosed during settlement
18   negotiations, and protect the additional production of confidential, proprietary, or
19   private information provided to the Claims Administrator during the class settlement
20   administration process.
21         A.     PURPOSE AND LIMITATIONS
22         The settlement process of this action will involve production of confidential,
23   proprietary, and/or private information to Plaintiff and the Claims Administrator for
24   which special protection from public disclosure and from use for any purpose other
25   than settlement administration may be warranted. Accordingly, the parties hereby
26   stipulate to and petition the Court to enter the following Stipulated Protective Order.
27

28                                              2
                                                                     PROTECTIVE ORDER
                                                              CASE NO. 2:19-cv-04659-AB-AS
Case 2:19-cv-04659-AB-AS Document 45 Filed 05/11/20 Page 3 of 15 Page ID #:909




 1         The parties acknowledge that use of this Order extends only to the limited
 2   information or items that are entitled to confidential treatment under the applicable
 3   legal principles. The parties further acknowledge, as set forth in Section 12.3,
 4   below, that this Stipulated Protective Order does not entitle them to file confidential
 5   information under seal; Civil Local Rule 79-5 sets forth the procedures that must be
 6   followed and the standards that will be applied when a party seeks permission from
 7   the court to file material under seal.
 8         B.     GOOD CAUSE STATEMENT
 9         This class action was filed under the Telephone Consumer Protection Act
10   (“TCPA”). The settlement process will require disclosure of documents containing
11   the identification of consumers’ personal identifying information (“PII”), such as
12   name, telephone number, email address, and address, from leads purchased by
13   AmeriSave from various third-party companies. Such PII is protected information
14   and should be treated as such. To expedite the flow of information between the
15   parties and Claim Administrator, to facilitate the prompt resolution of disputes over
16   confidentiality of discovery materials, to adequately protect information the parties
17   are entitled to keep confidential, to ensure that the parties are permitted reasonable
18   necessary uses of such material in connection with this action, to address their
19   handling of such material during the settlement process, and to serve the ends of
20   justice, a protective order for such information is justified in this matter.
21         The parties shall not designate any information/documents as confidential
22   without a good faith belief that such information/documents have been maintained
23   in a confidential, non-public manner, and that there is good cause or a compelling
24   reason why it should not be part of the public record of this case.
25   2.    DEFINITIONS
26         2.1    Action: The instant action: Terry Fabricant v. AmeriSave Mortgage
27   Corporation, Case No. 2:19-cv-04659-AB-AS.
28                                               3
                                                                      PROTECTIVE ORDER
                                                               CASE NO. 2:19-cv-04659-AB-AS
Case 2:19-cv-04659-AB-AS Document 45 Filed 05/11/20 Page 4 of 15 Page ID #:910




 1         2.2    Challenging Party: a Party or Non-Party that challenges the
 2   designation of information or items under this Order.
 3         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 4   how it is generated, stored or maintained) or tangible things that qualify for
 5   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 6   the Good Cause Statement.
 7         2.4    Counsel: Counsel of Record in this action, and In-House Counsel (as
 8   well as their support staff).
 9         2.5    Designating Party: a Party or Non-Party that designates information or
10   items that it produces in disclosures or in responses to discovery as
11   “CONFIDENTIAL.”
12         2.6    Disclosure or Discovery Material: all items or information, regardless
13   of the medium or manner in which it is generated, stored, or maintained (including,
14   among other things, testimony, transcripts, and tangible things), that are produced or
15   generated in disclosures or responses to discovery in this matter.
16         2.7    Expert: a person with specialized knowledge or experience in a matter
17   pertinent to the litigation who has been retained by a Party or its counsel to serve as
18   an expert witness or as a consultant in this Action.
19         2.8    House Counsel: attorneys who are employees of a party to this Action.
20   House Counsel does not include Outside Counsel of Record or any other outside
21   counsel.
22         2.9    Non-Party: any natural person, partnership, corporation, association, or
23   other legal entity not named as a Party to this action.
24         2.10 Outside Counsel of Record: attorneys who are not employees of a
25   party to this Action but are retained to represent or advise a party to this Action and
26   have appeared in this Action on behalf of that party or are affiliated with a law firm
27   which has appeared on behalf of that party, and includes support staff.
28                                              4
                                                                      PROTECTIVE ORDER
                                                               CASE NO. 2:19-cv-04659-AB-AS
Case 2:19-cv-04659-AB-AS Document 45 Filed 05/11/20 Page 5 of 15 Page ID #:911




 1         2.11 Party: any party to this Action, including all of its officers, directors,
 2   employees, consultants, retained experts, and Outside Counsel of Record (and their
 3   support staffs).
 4         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 5   Discovery Material in this Action.
 6         2.13 Professional Vendors: the Claims Administrator retained in this matter
 7   and any other persons or entities that provide litigation support services (e.g.,
 8   photocopying, videotaping, translating, preparing exhibits or demonstrations, and
 9   organizing, storing, or retrieving data in any form or medium) and their employees
10   and subcontractors.
11         2.14 Protected Material: any Disclosure or Discovery Material that is
12   designated as “CONFIDENTIAL.”
13         2.15 Receiving Party: a Party that receives Disclosure or Discovery
14   Material from a Producing Party.
15   3.    SCOPE
16         The protections conferred by this Stipulation and Order cover not only
17   Protected Material (as defined above), but also (1) any information copied or
18   extracted from Protected Material; (2) all copies, excerpts, summaries, or
19   compilations of Protected Material; and (3) any testimony, conversations, or
20   presentations by Parties or their Counsel that might reveal Protected Material.
21         Any use of Protected Material at trial shall be governed by the orders of the
22   trial judge. This Order does not govern the use of Protected Material at trial.
23   4.    DURATION
24         Even after final disposition of this litigation, the confidentiality obligations
25   imposed by this Order shall remain in effect until a Designating Party agrees
26   otherwise in writing or a court order otherwise directs. Final disposition shall be
27   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
28                                              5
                                                                     PROTECTIVE ORDER
                                                              CASE NO. 2:19-cv-04659-AB-AS
Case 2:19-cv-04659-AB-AS Document 45 Filed 05/11/20 Page 6 of 15 Page ID #:912




 1   or without prejudice; and (2) final judgment herein after the completion and
 2   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 3   including the time limits for filing any motions or applications for extension of time
 4   pursuant to applicable law.
 5   5.    DESIGNATING PROTECTED MATERIAL
 6         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 7   Each Party or Non-Party that designates information or items for protection under
 8   this Order must take care to limit any such designation to specific material that
 9   qualifies under the appropriate standards. The Designating Party must designate for
10   protection only those parts of material, documents, items, or oral or written
11   communications that qualify so that other portions of the material, documents,
12   items, or communications for which protection is not warranted are not swept
13   unjustifiably within the ambit of this Order.
14         Mass, indiscriminate, or routinized designations are prohibited. Designations
15   that are shown to be clearly unjustified or that have been made for an improper
16   purpose (e.g., to unnecessarily encumber the case development process or to impose
17   unnecessary expenses and burdens on other parties) may expose the Designating
18   Party to sanctions.
19         If it comes to a Designating Party’s attention that information or items that it
20   designated for protection do not qualify for protection, that Designating Party must
21   promptly notify all other Parties that it is withdrawing the inapplicable designation.
22         5.2    Manner and Timing of Designations. Except as otherwise provided in
23   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
24   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
25   under this Order must be clearly designated as protected before the material is
26   disclosed or produced.
27         Designation in conformity with this Order requires:
28                                              6
                                                                    PROTECTIVE ORDER
                                                             CASE NO. 2:19-cv-04659-AB-AS
Case 2:19-cv-04659-AB-AS Document 45 Filed 05/11/20 Page 7 of 15 Page ID #:913




 1               (a) for information in documentary form (e.g., paper or electronic
 2   documents, but excluding transcripts of depositions), that the Producing Party affix
 3   at a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
 4   legend”), to each page that contains protected material. If only a portion or portions
 5   of the material on a page qualifies for protection, the Producing Party also must
 6   clearly identify the protected portion(s) (e.g., by making appropriate markings in the
 7   margins).
 8         A Party or Non-Party that makes original documents available for inspection
 9   need not designate them for protection until after the inspecting Party has indicated
10   which documents it would like copied and produced. During the inspection and
11   before the designation, all of the material made available for inspection shall be
12   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
13   documents it wants copied and produced, the Producing Party must determine which
14   documents, or portions thereof, qualify for protection under this Order. Then,
15   before producing the specified documents, the Producing Party must affix the
16   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
17   portion or portions of the material on a page qualifies for protection, the Producing
18   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
19   markings in the margins).
20               (b) for testimony given in depositions, that the Designating Party identify
21   the Disclosure or Discovery Material on the record, before the close of the
22   deposition all protected testimony.
23               (c) for information produced in some form other than documentary and
24   for any other tangible items, that the Producing Party affix in a prominent place on
25   the exterior of the container or containers in which the information is stored the
26   legend “CONFIDENTIAL.” If only a portion or portions of the information
27   warrants protection, the Producing Party, to the extent practicable, shall identify the
28                                               7
                                                                     PROTECTIVE ORDER
                                                              CASE NO. 2:19-cv-04659-AB-AS
Case 2:19-cv-04659-AB-AS Document 45 Filed 05/11/20 Page 8 of 15 Page ID #:914




 1   protected portion(s).
 2         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
 3   failure to designate qualified information or items does not, standing alone, waive
 4   the Designating Party’s right to secure protection under this Order for such material.
 5   Upon timely correction of a designation, the Receiving Party must make reasonable
 6   efforts to assure that the material is treated in accordance with the provisions of this
 7   Order.
 8   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 9         6.1    Timing of Challenges. If any Party or Non-Party may challenge a
10   designation of confidentiality at any time that is consistent with the Court’s
11   Scheduling Order.
12         6.2    Meet and Confer. The Challenging Party shall initiate the informal
13   dispute resolution process set forth in the Court’s Procedures and Schedules. See
14   http://www.cacd.uscourts.gov/honorable-alka-sagar.
15         6.3    The burden of persuasion in any such challenge proceeding shall be on
16   the Designating Party. Frivolous challenges, and those made for an improper
17   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
18   parties) may expose the Challenging Party to sanctions. Unless the Designating
19   Party has waived or withdrawn the confidentiality designation, all parties shall
20   continue to afford the material in question the level of protection to which it is
21   entitled under the Producing Party’s designation until the Court rules on the
22   challenge.
23   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
24         7.1    Basic Principles. A Receiving Party may use Protected Material that is
25   disclosed or produced by another Party or by a Non-Party in connection with this
26   Action only for prosecuting, defending, or attempting to settle this Action. Such
27   Protected Material may be disclosed only to the categories of persons and under the
28                                               8
                                                                     PROTECTIVE ORDER
                                                              CASE NO. 2:19-cv-04659-AB-AS
Case 2:19-cv-04659-AB-AS Document 45 Filed 05/11/20 Page 9 of 15 Page ID #:915




 1   conditions described in this Order. When the Action has been terminated, a
 2   Receiving Party must comply with the provisions of Section 13 below (FINAL
 3   DISPOSITION).
 4         Protected Material must be stored and maintained by a Receiving Party at a
 5   location and in a secure manner that ensures that access is limited to the persons
 6   authorized under this Order.
 7         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 8   otherwise ordered by the court or permitted in writing by the Designating Party, a
 9   Receiving Party may disclose any information or item designated
10   “CONFIDENTIAL” only to:
11               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
12   well as employees of said Outside Counsel of Record to whom it is reasonably
13   necessary to disclose the information for this Action;
14               (b) the officers, directors, and employees (including House Counsel) of
15   the Receiving Party to whom disclosure is reasonably necessary for this Action;
16               (c) Experts (as defined in this Order) of the Receiving Party to whom
17   disclosure is reasonably necessary for this Action and who have signed the
18   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
19               (d) the court and its personnel;
20               (e) court reporters and their staff;
21               (f) professional jury or trial consultants, mock jurors, and Professional
22   Vendors to whom disclosure is reasonably necessary for this Action and who have
23   signed the attached “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24               (g) the author or recipient of a document containing the information or a
25   custodian or other person who otherwise possessed or knew the information;
26               (h) during their depositions, witnesses, and attorneys for witnesses, in the
27   Action to whom disclosure is reasonably necessary provided that: (1) the deposing
28                                                  9
                                                                      PROTECTIVE ORDER
                                                               CASE NO. 2:19-cv-04659-AB-AS
Case 2:19-cv-04659-AB-AS Document 45 Filed 05/11/20 Page 10 of 15 Page ID #:916




 1    party requests that the witness sign the attached as Exhibit A hereto; and (2) they
 2    will not be permitted to keep any confidential information unless they sign the
 3    “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 4    agreed by the Designating Party or ordered by the court. Pages of transcribed
 5    deposition testimony or exhibits to depositions that reveal Protected Material may
 6    be separately bound by the court reporter and may not be disclosed to anyone except
 7    as permitted under this Stipulated Protective Order; and
 8              (i) any mediator or settlement officer, and their supporting personnel,
 9    mutually agreed upon by any of the parties engaged in settlement discussions.
10    8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
11          IN OTHER LITIGATION
12          If a Party is served with a subpoena or a court order issued in other litigation
13    that compels disclosure of any information or items designated in this Action as
14    “CONFIDENTIAL,” that Party must:
15              (a) promptly notify in writing the Designating Party. Such notification
16    shall include a copy of the subpoena or court order;
17              (b) promptly notify in writing the party who caused the subpoena or order
18    to issue in the other litigation that some or all of the material covered by the
19    subpoena or order is subject to this Protective Order. Such notification shall include
20    a copy of this Protective Order; and
21              (c) cooperate with respect to all reasonable procedures sought to be
22    pursued by the Designating Party whose Protected Material may be affected. If the
23    Designating Party timely seeks a protective order, the Party served with the
24    subpoena or court order shall not produce any information designated in this action
25    as “CONFIDENTIAL” before a determination by the court from which the
26    subpoena or order issued, unless the Party has obtained the Designating Party’s
27    permission. The Designating Party shall bear the burden and expense of seeking
28                                               10
                                                                      PROTECTIVE ORDER
                                                               CASE NO. 2:19-cv-04659-AB-AS
Case 2:19-cv-04659-AB-AS Document 45 Filed 05/11/20 Page 11 of 15 Page ID #:917




 1    protection in that court of its confidential material and nothing in these provisions
 2    should be construed as authorizing or encouraging a Receiving Party in this Action
 3    to disobey a lawful directive from another court.
 4    9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
 5          PRODUCED IN THIS LITIGATION
 6              (a) The terms of this Order are applicable to information produced by a
 7    Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 8    produced by Non-Parties in connection with this litigation is protected by the
 9    remedies and relief provided by this Order. Nothing in these provisions should be
10    construed as prohibiting a Non-Party from seeking additional protections.
11              (b) In the event that a Party is required, by a valid discovery request, to
12    produce a Non-Party’s confidential information in its possession, and the Party is
13    subject to an agreement with the Non-Party not to produce the Non-Party’s
14    confidential information, then the Party shall:
15                 (1) promptly notify in writing the Requesting Party and the Non-Party
16    that some or all of the information requested is subject to a confidentiality
17    agreement with a Non-Party;
18                 (2) promptly provide the Non-Party with a copy of the Stipulated
19    Protective Order in this Action, the relevant discovery request(s), and a reasonably
20    specific description of the information requested; and
21                 (3) make the information requested available for inspection by the
22    Non-Party, if requested.
23              (c) If the Non-Party fails to seek a protective order from this court within
24    14 days of receiving the notice and accompanying information, the Receiving Party
25    may produce the Non-Party’s confidential information responsive to the discovery
26    request. If the Non-Party timely seeks a protective order, the Receiving Party shall
27    not produce any information in its possession or control that is subject to the
28                                               11
                                                                      PROTECTIVE ORDER
                                                               CASE NO. 2:19-cv-04659-AB-AS
Case 2:19-cv-04659-AB-AS Document 45 Filed 05/11/20 Page 12 of 15 Page ID #:918




 1    confidentiality agreement with the Non-Party before a determination by the court.
 2    Absent a court order to the contrary, the Non-Party shall bear the burden and
 3    expense of seeking protection in this court of its Protected Material.
 4    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 5          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 6    Protected Material to any person or in any circumstance not authorized under this
 7    Stipulated Protective Order, the Receiving Party must immediately (a) notify in
 8    writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
 9    to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
10    persons to whom unauthorized disclosures were made of all the terms of this Order,
11    and (d) request such person or persons to execute the attached “Acknowledgment
12    and Agreement to Be Bound.” that is attached hereto as Exhibit A.
13    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
14          PROTECTED MATERIAL
15          When a Producing Party gives notice to Receiving Parties that certain
16    inadvertently produced material is subject to a claim of privilege or other protection,
17    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
18    Procedure 26(b)(5)(B). This provision is not intended to modify whatever
19    procedure may be established in an e-discovery order that provides for production
20    without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
21    (e), insofar as the parties reach an agreement on the effect of disclosure of a
22    communication or information covered by the attorney-client privilege or work
23    product protection, the parties may incorporate their agreement in the stipulated
24    protective order submitted to the court.
25    12.   MISCELLANEOUS
26          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
27    person to seek its modification by the Court in the future.
28                                               12
                                                                      PROTECTIVE ORDER
                                                               CASE NO. 2:19-cv-04659-AB-AS
Case 2:19-cv-04659-AB-AS Document 45 Filed 05/11/20 Page 13 of 15 Page ID #:919




 1          12.2 Right to Assert Other Objections. By stipulating to the entry of this
 2    Protective Order no Party waives any right it otherwise would have to object to
 3    disclosing or producing any information or item on any ground not addressed in this
 4    Stipulated Protective Order. Similarly, no Party waives any right to object on any
 5    ground to use in evidence of any of the material covered by this Protective Order.
 6          12.3 Filing Protected Material. A Party that seeks to file under seal any
 7    Protected Material must comply with Civil Local Rule 79-5. Protected Material
 8    may only be filed under seal pursuant to a court order authorizing the sealing of the
 9    specific Protected Material at issue. If a Party’s request to file Protected Material
10    under seal is denied by the court, then the Receiving Party may file the information
11    in the public record unless otherwise instructed by the court.
12    13.   FINAL DISPOSITION
13          After the final disposition of this Action, as defined in paragraph 4, within 60
14    days of a written request by the Designating Party, each Receiving Party must return
15    all Protected Material to the Producing Party or destroy such material. As used in
16    this subdivision, “all Protected Material” includes all copies, abstracts, compilations,
17    summaries, and any other format reproducing or capturing any of the Protected
18    Material. Whether the Protected Material is returned or destroyed, the Receiving
19    Party must submit a written certification to the Producing Party (and, if not the same
20    person or entity, to the Designating Party) by the 60 day deadline that (1) identifies
21    (by category, where appropriate) all the Protected Material that was returned or
22    destroyed and (2)affirms that the Receiving Party has not retained any copies,
23    abstracts, compilations, summaries or any other format reproducing or capturing any
24    of the Protected Material. Notwithstanding this provision, Counsel are entitled to
25    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
26    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
27    reports, attorney work product, and consultant and expert work product, even if such
28                                               13
                                                                      PROTECTIVE ORDER
                                                               CASE NO. 2:19-cv-04659-AB-AS
Case 2:19-cv-04659-AB-AS Document 45 Filed 05/11/20 Page 14 of 15 Page ID #:920




 1    materials contain Protected Material. Any such archival copies that contain or
 2    constitute Protected Material remain subject to this Protective Order as set forth in
 3    Section 4 (DURATION).
 4    14.    Any violation of this Order may be punished by any and all appropriate
 5    measures including, without limitation, contempt proceedings and/or monetary
 6    sanctions.
 7    IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 8           Pursuant to L.R. 5-4.3.4(a)(2)(i), Becca Wahlquist attests that Adrian Bacon
 9    concurs in the filing’s content and have authorized the filing.
10

11    DATED: May 8, 2020
12

13          /s/ Adrian Bacon
14    Attorneys for Plaintiff
15

16    DATED: May 8, 2020
17

18      /s/ Becca Wahlquist
19    Attorneys for Defendant
20

21

22    FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
23    DATED: ________________________
              May 11, 2020
24

25
      _____________________________________
               / s / Sagar
      Honorable Alka Sagar
26
      United States Magistrate Judge
27

28                                              14
                                                                     PROTECTIVE ORDER
                                                              CASE NO. 2:19-cv-04659-AB-AS
Case 2:19-cv-04659-AB-AS Document 45 Filed 05/11/20 Page 15 of 15 Page ID #:921




 1                                         EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4    I,   _____________________________             [print   or   type   full   name],   of
 5    _________________ [print or type full address], declare under penalty of perjury that
 6    I have read in its entirety and understand the Stipulated Protective Order that was
 7    issued by the United States District Court for the Central District of California on
 8    [date] and/or agreed to by the parties in the case of Terry Fabricant v.
 9    AmeriSave Mortgage Corporation, Case No. 2:19-cv-04659-AB(ASx). I agree to
10    comply with and to be bound by all the terms of this Stipulated Protective Order and
11    I understand and acknowledge that failure to so comply could expose me to
12    sanctions and punishment in the nature of contempt. I solemnly promise that I will
13    not disclose in any manner any information or item that is subject to this
14    Stipulated Protective Order to any person or entity except in strict compliance
15    with the provisions of this Order.
16          I further agree to submit to the jurisdiction of the United States District Court
17    for the Central District of California for the purpose of enforcing the terms of this
18    Stipulated Protective Order, even if such enforcement proceedings occur after
19    termination of this action. I hereby appoint __________________________ [print
20    or type full name] of _______________________________________ [print or type
21    full address and telephone number] as my California agent for service of
22    process in connection with this action or any proceedings related to
23    enforcement of this Stipulated Protective Order.
24    Date: ______________________________________
25    City and State where sworn and signed: _________________________________
26    Printed name: _______________________________
27    Signature: __________________________________
28                                              15
                                                                      PROTECTIVE ORDER
                                                               CASE NO. 2:19-cv-04659-AB-AS
